United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS BENEFITS ADMINISTRATION,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-192
Issued: April 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 25, 2007 appellant filed a timely appeal from the February 6, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied compensation for
specific dates of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant’s disability on specific dates was causally related to her
accepted employment injury.
FACTUAL HISTORY
On September 11, 2000 appellant, then a 36-year-old claims examiner, filed an
occupational disease claim alleging that her chronic left shoulder, elbow, wrist and hand pain
was a result of repetitive typing in her federal employment. The Office accepted her claim for

left ulnar strain, left shoulder strain and left forearm strain. The Office also accepted left ulnar
compression, left flexor tendinitis and left shoulder bursitis.
On September 5, 2006 appellant claimed compensation for specific dates of disability.
The employing establishment certified that she used sick or annual leave to cover 47.25 hours of
work on January 24, February 7 and 11 and March 7, 2003; April 27, July 1 and 20 and
September 29, 2004; and March 21, April 26 and June 13, 2005. Appellant indicated that she
used leave on July 20 and September 29, 2004 and on June 13, 2005 because she was ill, unable
to work due to pain. She listed doctor’s appointments for the other dates.
The Office notified appellant that it had not received any medical evidence to support
disability or medical appointments due to the accepted medical conditions on 9 of the 11 dates
claimed. The Office asked appellant to submit medical evidence within 30 days “or your claim
for compensation for the above dates will be denied.” The Office received a treatment note
showing that appellant presented on July 1, 2004 with a complaint of pain in the right wrist.
In a decision dated February 6, 2007, the Office denied appellant’s claim for
compensation for January 24, February 7 and 11 and March 7, 2003; July 1 and September 29,
2004; and March 31, April 26 and June 13, 2005. The Office noted that it had asked appellant to
submit medical evidence supporting disability for each of the dates claimed, but it did not receive
any evidence.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.1
“Disability” means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.2
A claimant seeking benefits under the Act has the burden of proof to establish the
essential elements of her claim by the weight of the evidence.3 For each period of disability
claimed, appellant has the burden of proving that she was disabled for work as a result of her
accepted employment injury.4 Whether a particular injury causes an employee to become
disabled for work, and the duration of that disability, are medical issues that must be proved by a
preponderance of the reliable, probative and substantial evidence.5 The Board will not require
the Office to pay compensation for disability in the absence of any medical evidence directly

1

5 U.S.C. § 8102(a).

2

20 C.F.R. § 10.5(f) (1999).

3

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

4

David H. Goss, 32 ECAB 24 (1980).

5

Edward H. Horton, 41 ECAB 301 (1989).

2

addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow employees to self-certify their disability and entitlement to compensation.6
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work.7 The Board has held that, when a physician’s statements
regarding an employee’s ability to work consist only of a repetition of the employee’s complaints
that she hurt too much to work, without objective signs of disability being shown, the physician
has not presented a medical opinion on the issue of disability or a basis for payment of
compensation.8
ANALYSIS
Appellant provided the Office with a certified breakdown of leave used on 11 dates from
January 24, 2003 to June 13, 2005. The Office denied compensation for nine of these dates
because she did not submit any medical evidence supporting her disability for the dates claimed.
The Office received a treatment note showing that appellant presented on July 1, 2004 with a
complaint of pain in the right wrist, but the Office has not accepted injury to the right wrist. The
Board has reviewed appellant’s record and can find no medical evidence confirming that she was
disabled for work as a result of her accepted employment injury on any of the specific dates for
which the Office denied compensation. Appellant has not established any medical appointments
on any of those dates for treatment of her accepted medical conditions.
Because the evidence fails to establish that appellant’s disability on specific dates was
causally related to her accepted employment injury, the Board will affirm the Office’s
February 6, 2007 decision denying compensation. Appellant has not met her burden of proof.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
disability on specific dates was causally related to her accepted employment injury.

6

Fereidoon Kharabi, 52 ECAB 291 (2001).

7

See Dean E. Pierce, 40 ECAB 1249 (1989); Paul D. Weiss, 36 ECAB 720 (1985).

8

John L. Clark, 32 ECAB 1618 (1981).

3

ORDER
IT IS HEREBY ORDERED THAT the February 6, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 11, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

